UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 11-1973


LINDA MATARESE; DOMENIC MATARESE,

                 Plaintiffs - Appellees,

     v.

ARCHSTONE COMMUNITIES, LLC; SMITH PROPERTY HOLDINGS PARC VISTA,
LLC; MALCOLM MCGREGOR; MITCHELL MANN; AMILCAR GARCIA,

                 Defendants – Appellants,

          and

ARCHSTONE PENTAGON CITY, f/k/a Parc Vista; ARCHSTONE MULTIFAMILY
SERIES I TRUST; ARCHSTONE; DEEQA NUR; KATRINA WOOD,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00857-GBL-JFA)


Submitted:    February 23, 2012                 Decided:   February 28, 2012


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed in     part,   vacated    in   part   by   unpublished   per   curiam
opinion.


Michael P. DeGrandis, Stuart Alan Raphael, HUNTON & WILLIAMS,
LLP, McLean, Virginia, for Appellants.      Linda & Domenic
Matarese, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Archstone            Apartment       building          residents       Linda          and

Domenic       Matarese,         a    married       couple,       brought      a   civil        action

against       the    Archstone          Apartment         building        owner   and       managers

(collectively, “Archstone”), alleging disability discrimination

in     violation       of      the      Fair      Housing       Act       (“FHA”),     42      U.S.C.

§§ 3601 — 3631 (2006) and Virginia Fair Housing Law (“VFHL”),

Va.    Code    Ann.     §§ 36-96.1           —     36-96.23      (2000).          Mrs.      Matarese

alleged       that     her           chemical       sensitivities            qualify          her     as

handicapped under the FHA and VFHL.

               After       a    partial          grant     of    Archstone’s         motion          for

summary       judgment,          the     court          held     a    six-day      bench           trial

addressing the Matareses’ remaining claims.                                The district court

found    that       Mrs.    Matarese         did    not    have       a   physical       or    mental

impairment that substantially limited one or more of her major

life    activities,            but    that     because         Archstone     regarded         her     as

having such an impairment and discriminated against her on that

basis,    the       Matareses         were       entitled       to    damages.         42      U.S.C.

§ 3604(f)(1);         42       U.S.C.    §     3602(h).          In   addition       to     awarding

attorneys       fees,          costs,        and        compensatory         damages          to    the

Matareses, the district court also awarded punitive damages as

well as equitable and injunctive relief.

               On appeal, Archstone argues that the district court

erred in (1) finding that Archstone “regarded” Mrs. Matarese as

                                                    3
suffering     from      a    physical         or    mental     impairment      substantially

limiting one or more of her major life activities; (2) awarding

punitive     damages;          and      (3)        requiring     Archstone      to       provide

reasonable accommodations, given that the district court found,

and   neither      party       now      disputes,        that    Mrs.     Matarese       is   not

handicapped. 1       Under the FHA, it is unlawful to discriminate in

the rental, or otherwise make unavailable or deny, a dwelling to

a   renter   because         of     a    handicap        of   the    renter.        42    U.S.C.

§ 3604(f)(1). The FHA defines “handicap” as (1) a physical or

mental impairment which substantially limits one or more of such

person’s major life activities; (2) a record of having such an

impairment; or (3) being regarded as having such an impairment.

42 U.S.C. § 3602(h). 2               Because “handicap” is clearly defined to

include “being regarded as” suffering from a physical or mental

impairment substantially limiting one or more of her major life

activities,       and       because      there      is   sufficient       evidence       in   the

record    supporting          the       finding        that   Archstone      regarded         Mrs.

Matarese     as   having       such      an    impairment,          we   conclude    that      the

district court did not err in finding that Archstone regarded

      1
       On appeal, the Matareses do not dispute the district
court’s finding that Mrs. Matarese does not, in fact, suffer
from a physical or mental impairment that substantially limits
one or more of her major life activities.
      2
       The VFHL largely tracks the FHA; accordingly, the parallel
claims are analyzed under the same standards.



                                                   4
Mrs.   Matarese   as   having   such    an   impairment,      even   though    she

actually did not.       We further determine that, given Archstone’s

treatment of the Matareses, the district court did not err in

awarding punitive damages.

            However,   because    we    hold   that     the   district   court’s

award of injunctive and equitable relief requires Archstone to

do nothing more than follow the law it is already required to

follow, we vacate that portion of the judgment.                      See United

States v. Grand Labs, Inc., 174 F.3d 960, 965 (8th Cir. 1999)

(“An injunction should not ordinarily issue simply because a law

has been violated.”).        We deny the Matareses’ motion to dismiss

the appeal as untimely.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court     and   argument    would    not    aid   the

decisional process.


                                                              AFFIRMED IN PART;
                                                                VACATED IN PART




                                        5